Citation Nr: 1400948	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for service-connected for chronic left lateral ankle instability, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing before the undersigned Veterans Law Judge was held via videoconference in July 2013.  A transcript of the hearing has been obtained and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R.           § 3.159(c) (2013).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.     38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013). 

The Veteran is currently rated at 10 percent disability for chronic left lateral ankle instability post-operative.  According to the May 2013 Statement of Accredited Representative in Appealed Case, his representative contended the current rating did not accurately reflect the Veteran's current symptomatology as his condition continued to deteriorate.  At the July 2013 Board hearing, the Veteran testified that his condition continues to progressively worsen.  

The Board notes that the Veteran was indeed afforded a VA examination in February 2012, approximately two years ago.  In light of the assertions of worsening disability, the Veteran should be afforded a VA examination to determine the current severity of his service-connected chronic left lateral ankle instability, post-operative.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Following completion of the above, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected chronic left lateral ankle instability, post-operative.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating ankle disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including a range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.

3. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim remaining on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

